Case: 1:18-cv-05492 Document #: 136-4 Filed: 09/30/20 Page 1 of 4 PageID #:1765




                      EXHIBIT D
  Case: 1:18-cv-05492 Document #: 136-4 Filed: 09/30/20 Page 2 of 4 PageID #:1766




                    IN THE UNITED STATES DISTRICT COURT FOR
                       THE NORTHERN DISTRICT OF ILLINOIS

 WACKER DRIVE EXECUTIVE SUITES,
 LLC, on behalf of itself, individually, and on
 behalf of all others similarly situated,

                       Plaintiff,                  Case No. 1:18-cv-5492

        v.                                         Magistrate Judge Sunil R. Harjani

 JONES LANG LASALLE AMERICAS
 (ILLINOIS), LP,

                       Defendant.

                  AMENDED NOTICE OF RULE 30(b)(6) DEPOSITION

To:    Philip A. Miscimarra
       Scott T. Schutte
       Stephanie L. Sweitzer
       Kevin F. Gaffney
       Heather J. Nelson
       MORGAN, LEWIS & BOCKIUS LLP
       77 West Wacker Drive, 5th Floor
       Chicago, IL 60601
       Tel: 312.324.1000
       Fax: 312.324.1001
       philip.miscimarra@moganlewis.com
       scott.schutte@morganlewis.com
       stephanie.sweitzer@morganlewis.com
       kevin.gaffney@morganlewis.com
       heather.nelson@morganlewis.com

       Please take notice that, pursuant to Federal Rule of Civil Procedure 30(b)(6), counsel for

Plaintiff will depose Defendant Jones Lang Lasalle Americas (Illinois) L.P.’s (“JLL’s”) designated

representative by oral examination beginning at 9 a.m. CST on December 20, 2019 and

continuing thereafter from day to day until complete. The deposition will take place before a

person duly authorized to administer oaths at the offices of Morgan, Lewis, & Bockius LLP, 77

W. Wacker Drive, 5th Floor, Chicago, Illinois 60601.
  Case: 1:18-cv-05492 Document #: 136-4 Filed: 09/30/20 Page 3 of 4 PageID #:1767




       For this deposition, JLL is hereby directed to designate and present any such officers,

directors, managing agents, or other persons who consent to testify on its behalf as to matters

known or reasonably available to Defendant concerning the following topics:

       (1)    How JLL earns fees from its landlord clients at the building from tenant
              construction (build outs);

       (2)    The process by which JLL checks the union cards/membership of contractors
              working for tenants, and what happens if a contractor does not have such
              cards/evidence of membership;

       (3)    The basis for JLL’s claim, as asserted in its Motion to Dismiss, that its landlord
              clients have requested the union-only rule as to tenant improvements;

       (4)    The total amount of fees earned by JLL from its landlord clients from overseeing
              tenant construction projects at each building;

       (5)    Whether JLL imposes the union-only rule at buildings it manages in Illinois outside
              the Chicago Loop and if not, the reasons for not doing so;

       (6)    The nature of JLL’s communications with the Building Owners Management
              Association (BOMA) about labor relations, i.e., which topics have been discussed,
              with whom at BOMA, and JLL’s involvement in BOMA’s Labor Committee, what
              notes exist from these meetings, the dates of the meetings;

       (7)    Whether the union only rule has been in effect at 180 N. LaSalle St. and 111 S.
              Wacker Dr. for tenant contractors and movers and the applicable time periods, and
              if not, the reasons it has not been in effect;

       (8)    Whether JLL’s “competitive bidding” for construction work at the buildings, which
              is a service JLL offers its landlord clients, includes receiving bids from non-union
              contractors. If not, then how this failure to receive competitive bids from non-union
              contractors been communicated to landlord clients;

       (9)    Whether the union-only rule was in effect at the five buildings JLL no longer
              manages but managed during the class period;

       (10)   Whether JLL has discussed the union only rule with its landlord clients and if so
              the reasons for the rule and implications of not having it, i.e., the possibility of
              unions picketing the buildings;

       (11)   The basis for any claim by JLL that the use of union contractors is an individual
              choice made by each tenant; and



                                                2
 Case: 1:18-cv-05492 Document #: 136-4 Filed: 09/30/20 Page 4 of 4 PageID #:1768




      (12)   Whether JLL or its landlord clients pays for tenant improvement allowances at the
             buildings, and whether the allowances amortized over the course of the leases plus
             interest.


Dated: December 2, 2019                           Respectfully Submitted,

                                                  /s/ Anna M. Ceragioli
                                                  James B. Zouras
                                                  Ryan F. Stephan
                                                  Anna M. Ceragioli
                                                  Stephan Zouras, LLP
                                                  100 N. Riverside Plaza, Suite 2150
                                                  Chicago, Illinois 60606
                                                  312-233-1550
                                                  312-233-1560 f
                                                  jzouras@stephanzouras.com
                                                  rstephan@stephanzouras.com
                                                  aceragioli@stephanzouras.com

                                                  Howard Foster
                                                  Matthew Galin
                                                  FOSTER PC
                                                  150 N. Wacker Dr.
                                                  Suite 2150
                                                  Chicago, IL 60606
                                                  (312) 726-1600
                                                  hfoster@fosterpc.com
                                                  mgalin@fosterpc.com

                                                  Aaron Walner
                                                  THE WALNER LAW FIRM LLC
                                                  555 Skokie Boulevard, Suite 250
                                                  Northbrook, Illinois 60062
                                                  Tel: (312) 371-2308
                                                  awalner@walnerlawfirm.com

                                                  ATTORNEYS FOR PLAINTIFF




                                             3
